Exhibit 10.1 CENTERSTATE BANKS, INC.2 1.Plan Purpose. The purpose of the Plan is to promote the long-term interests of the Company and its shareholders by providing a means for attracting and retaining officers, directors and key employees of the Company and its Affiliates. 2.Definitions. The following definitions are applicable to the Plan: “Affiliate” means any “parent corporation” or “subsidiary corporation” of the Company as such terms are defined in Code sections424(e) and (f), respectively. “Award” means the grant by the Compensation Committee and/or the Board of Directors of Incentive Stock Options, Non-Qualified Stock Options, Restricted Shares, Restricted Stock Units, Performance Shares, Performance Units or Unrestricted Shares or any combination thereof, as provided in the Plan. “Award Agreement” means the written agreement setting forth the terms and provisions applicable to each Award granted under the Plan. “Company” means CenterState Banks, Inc. “Board” means the Board Directors of the Company. “Cause” means, in connection with a Participant’s termination of service, theft or embezzlement from the Company or any Affiliate, violation of a material term or condition of employment, disclosure of confidential information of the Company or any Affiliate, conviction of the Participant of a crime of moral turpitude, stealing of trade secrets or intellectual property owned by the Company or any Affiliate, any act by the Participant in competition with the Company or any Affiliate, issuance of an order for removal of the Participant by the banking regulator of the Company or any of its subsidiaries, or any other act, activity or conduct of a Participant which in the opinion of the Company is adverse to the best interests of the Company or any Affiliate. “Cause” shall also include any definition included in the employment agreement between any Participant and the Company or any of its subsidiaries. “Change of Control” For purposes of this Plan, “Change of Control” means a change in control as defined in Section409A of the Code. For purposes of clarification and without intending to affect the foregoing reference to Section409A for the definition of Change of Control, as of the effective date of this Plan a Change of Control as defined in Rule 1.409A-3(i)(5) would provide as follows: (a)Change in Ownership:A change in ownership of the Company occurs on the date any one person or group accumulates ownership of Shares constituting more than 50% of the total fair market value or total voting power of the Shares, or (b)Change in Effect of Control:(i)any one person or more than one person acting as a group acquires within a twelve-month period ownership of Shares possessing 30% or more of the total voting power of the Shares, or (ii)a majority of the Board is replaced during any 12-month period by directors whose appointment or election is not endorsed in advance by a majority of the Board, or (c)Change in Ownership of a Substantial Portion of Assets:A change of ownership of a substantial portion of the Company’s assets occurs if in a 12-month period any one person or more than one person acting as a group acquires from the Company assets having a total gross fair market value equal to or exceeding 40% of the total gross fair market value of all of the Company’s assets immediately before the acquisition or acquisitions. For this purpose, gross fair market value means the value of the Company’s assets, or the value of the assets being disposed of, determined without regard to any liabilities associated with the assets. “Code” means the Internal Revenue Code of 1986, as amended, and its interpretive regulations. “Committee” means the Compensation Committee appointed by the Board pursuant to Section3 of the Plan. “Continuous Service” means, in the case of an Employee, the absence of any interruption or termination of service as an Employee of the Company or an Affiliate; and in the case of an individual who is not an Employee, the absence of any interruption or termination of the service relationship between the individual and the Company or an Affiliate. Service will not be considered interrupted in the case of sick leave, military leave or any other leave of absence approved by the Company or in the case of a Participant’s transfer between the Company and an Affiliate or any successor to the Company. “Director” means any individual who is a member of the Board. “Disability” means permanent and total disability as determined by the Compensation Committee and/or the Board pursuant to Code section 22(e)(3). “Dividend Equivalent” means a right granted to an eligible Participant to receive cash, Stock, or other property equal in value to all or a specified portion of the dividends paid with respect to a specified number of shares of Stock in connection with dividend declarations, reclassifications, spin-offs, and the like. “EBITDA” means earnings before interest, taxes, depreciation and amortization. “Employee” means any person, including an officer, who is employed by the Company or any Affiliate. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Exercise Price” means the price per Share at which the Shares subject to an Option may be purchased upon exercise of the Option. “Incentive Stock Option” means an option to purchase Shares granted by the Compensation Committee and/or Board of Directors pursuant to the terms of the Plan that is intended to qualify under Code section 422. “Market Value” means the last reported sale price on the trading date preceding the date in question (or, if there is no reported sale on such date, on the last preceding date on which any reported sale occurred) of the Shares on the Nasdaq National Market, or, if the Shares are not listed on the Nasdaq National Market, on the principal exchange on which the Shares are listed for trading, or, if the Shares are not then listed for trading on any exchange, the mean between the closing high bid and low asked quotations of the Shares on the date in question as reported by NASDAQ or any similar system then in use, or, if no such quotations are available, the fair market value on such date of the Shares as the Compensation Committee and/or Board shall determine. “Non-Qualified Stock Option” means an option to purchase Shares granted by the Compensation Committee and/or the Board pursuant to the terms of the Plan, which option is not intended to qualify under Code section 422. 2 “Officer” means an officer of the Company or any of its subsidiaries. “Option” means an Incentive Stock Option or a Non-Qualified Stock Option. “Participant” means any individual selected by the Compensation Committee and/or the Board to receive an Award. “Performance Cycle” means the period of time, designated by the Compensation Committee and/or the Board, over which Performance Shares or Performance Units may be earned. “Performance Shares” means Shares awarded pursuant to Section14 of the Plan. “Performance Unit” means an Award granted to a Participant pursuant to Section14 of the Plan. “Plan” means the CenterState Banks, Inc. 2013 Equity Incentive Plan. “Restricted Period” means the period of time selected by the Compensation Committee and/or the Board for the purpose of determining when restrictions are in effect under Section12 of the Plan with respect to Restricted Shares and/or Restricted Stock Units. “Restricted Shares” means Shares that have been contingently awarded to a Participant by the Compensation Committee and/or the Board subject to the restrictions referred to in Section12 of the Plan, so long as such restrictions are in effect. “Restricted Stock Units” or “RSUs” means a bookkeeping entry representing a hypothetical share of Stock granted to an eligible Participant referred to in Section 12 of the Plan which is subject to certain restrictions and to a Substantial Risk of Forfeiture. A Restricted Stock Unit shall have a nominal value on any date equal to the Fair Market Value of one share of Stock on that date. A Restricted Stock Unit may be settled for cash, property, or shares of Stock, and may be a Performance Award. Restricted Stock Units represent an unfunded an unsecured obligation of the Company. ”Retirement” means, in the case of an Employee or Director, a termination of Continuous Service by reason of the Employee’s or Director’s retirement on or after the Employee’s or Director’s 65th birthday. “Securities Act” means the Securities Act of 1933, as amended. ”Shares” means the shares of common stock, par value of $0.01 per share. ”Stock Appreciation Rights” means an award under the Plan pursuant to Section13 of the Plan. “Substantial Risk of Forfeiture” means such term as described in Treas. Reg. §§ 1.409A-1(d) and 1.409A-1(b)(4). ”Unrestricted Shares” means Shares awarded free of restrictions under the Plan pursuant to Section15 of the Plan. 3.Administration. The Plan will be administered by the Board and/or the Compensation Committee, which will consist of two or more members of the Board, each of whom will be an independent director as a “non-employee director” as provided under Rule 16b-3 of the Exchange Act, an “outside director” as provided under Code section 162(m), and an “independent director” under the NASDAQ Corporate Governance Rules, as amended. The members of the Committee will be appointed by the Board. Except as limited by the express provisions of the Plan, the Board through its Compensation Committee will have sole and 3 complete authority and discretion to (a)select Participants and grant Awards; (b)determine the number of Shares to be subject to types of Awards generally, as well as to individual Awards granted under the Plan; (c)determine the terms and conditions upon which Awards will be granted under the Plan including the vesting requirements of such Awards made under the Plan; (d)prescribe the form and terms of Award Agreements; (e)establish procedures and regulations for the administration of the Plan; (f)interpret the Plan; and (g)make all determinations deemed necessary or advisable for the administration of the Plan. With respect to Directors and Senior Executive Officers as it relates to (a)through (g)above, the Board will have sole and complete authority and discretion. With respect to all other Officers and Employees, the Board or the Compensation Committee will have complete authority and discretion with regard to (a)through (g)above.
